LICENSE AND DISTRIBUTION AGREEMENT This License and Distribution Agreement (the “Agreement”) is made and entered into the 10th day of March , 2013 (the “Effective Date”), by and between, Nutriband USA, LLC, a Utah limited liability company (“Licensor”) and NutraNomics, Inc., a Utah corporation ("Licensee"). Licensor and Licensee may also be hereafter referred to individually as the “Party” and collectively as the “Parties.” This Agreement shall supersede any prior agreement, oral or written, between the parties. WITNESSETH: Whereas, Licensor possesses certain intellectual property (the “Information”) relating to nutritional supplement dermal patches (the “Product”) designed and produced by Licensor; and Whereas, Licensor is willing to grant to Licensee and Licensee desires to receive, during the Term of this Agreement, a nonexclusive license to research and develop the Information and an exclusive license to distribute the Product in the United States and Canada (the “Geographic Area”), subject to the terms herein; and Now therefore, in consideration of the mutual covenants and agreements set forth herein and other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the Parties covenant and agree as follows: Article I Grant of License Subject to the terms and conditions hereof, Licensor hereby grants Licensee and Licensee hereby accepts a nonexclusive license to further research and develop the Information, and an exclusive and irrevocable license to distribute the Product within the Geographic Area and during the Term (as defined herein) however Licensee deems fit. Article II Term The term of this Agreement shall commence on the Effective Date and shall remain in force until terminated as provided in Article VII (the "Term"). Article III Ownership Licensee acknowledges that the right, title and interest in the Information are and shall remain vested solely in Licensor, and Licensee is only being granted the right to use the Information as herein specified during the Term. Article IV Consideration As consideration for Licensor’s license of the Information and Product to Licensee, Licensee agrees to pay Licensor compensation as follows: a ten percent (10%) royalty on Licensee’s gross sales of the Product, payable quarterly and beginning October 1, 2013. Article V Records, Reports & Inspections. During the Term, Licensor shall be afforded access to records and reports of Licensee, and Licensee shall accommodate Licensor’s reasonable requests for information regarding the use of the Information or other business of Licensee. Licensee acknowledges and agrees that Licensor or its designated agents or auditors may, with ten (10) days prior written notice to Licensee and within reasonable working hours, audit, review and examine by any means, including electronically through the use of telecommunications devices or otherwise, at Licensor’s expense, the books, records, accounts, and tax returns of Licensee which relate to Licensee’s use of the Information. Article
